302 N.Y. 804 (1951)
Anna Budrow, Appellant,
v.
Grand Union Company, Respondent.
Court of Appeals of the State of New York.
Argued April 5, 1951.
Decided May 17, 1951
Patrick J. Tierney for appellant.
James J. Carroll for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgment of the Appellate Division reversed and that of Trial Term affirmed, with costs in this court and in the Appellate Division. There is evidence from which the negligence of defendant and the causation of the accident by that negligence may be reasonably inferred. (Betzag v. Gulf Oil Corp., 298 N.Y. 358; Bernstein v. Greenfield, 281 N.Y. 77; Cornbrooks v. Terminal Barber Shops, Inc., 282 N.Y. 217.) No opinion.